SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department

885
CAE 15-01320
PRESENT: SCUDDER, P.J., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF LARRY L. HELWIG,
PETITIONER-RESPONDENT,

                     V                                                ORDER

MICHAEL ASKLAR, RESPONDENT-APPELLANT,
LORA ALLEN AND JENNIFER FRONCZAK, AS
COMMISSIONERS OF NIAGARA COUNTY BOARD OF
ELECTIONS, RESPONDENTS-RESPONDENTS,
ET AL., RESPONDENTS.


JOSEPH F. TOWNSEND, LOCKPORT, JEROME D. SCHAD, WILLIAMSVILLE, FOR
RESPONDENT-APPELLANT.

LAW OFFICE OF SHAWN P. NICKERSON, NORTH TONAWANDA (SHAWN P. NICKERSON
OF COUNSEL), FOR PETITIONER-RESPONDENT.

CLAUDE A. JOERG, COUNTY ATTORNEY, LOCKPORT (JOSEPH BURNS OF COUNSEL),
FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered August 6, 2015 in a proceeding pursuant to
Election Law article 16. The order granted the petition in part and
ordered the Niagara County Board of Elections to strike respondent
Michael Asklar’s name from the ballot for the 2015 primary and general
elections as a Democratic Party candidate for the office of Niagara
County Legislator, Seventh District.

     It is hereby ORDERED that the order so appealed from is affirmed
without costs for reasons stated in Matter of Angletti v Morreale (___
AD3d ___ [Aug. 19, 2015]).

     All concur except SCUDDER, P.J., and VALENTINO, J., who dissent and
vote to reverse the order insofar as appealed from and dismiss the
petition in its entirety for reasons stated in the dissenting
memorandum in Matter of Angletti v Morreale (___ AD3d ___ [Aug. 19,
2015]).




Entered: August 19, 2015                            Frances E. Cafarell
                                                    Clerk of the Court